Appeal from an order of the Supreme Court (Viscardi, J.), entered March 3, 1993 in Saratoga County, which, inter alia, granted petitioners’ application pursuant to Lien Law § 19 (6) to vacate and discharge a notice of mechanic’s lien filed by respondent.
There is no evidence that petitioners and respondent have any business or contractual relationship with respect to the property involved so as to render petitioners subject to the mechanic’s lien filed by respondent. Furthermore, respondent is not a materialman as that term is defined in Lien Law § 2 (12). Due to this result, it is not necessary to decide whether respondent’s cross motion to amend the mechanic’s lien was properly denied.
*809Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the order is affirmed, with costs.